PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/111,011
Filing Date: 12 Jul 2016
Appellant(s): GUILLAUME et al.



__________________
Luminita Todor (Reg. No. 57,639)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 2, 5-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broto et al., Anisotropic traveltime tomography for depth consistent imaging of PP and PS data, The Leading Edge, February 2003 [hereinafter “Broto”].
Claims 3 and 11 are objected to as depending from rejected claims, but would otherwise be allowable and are not subject to this Appeal.

(2) Response to Argument
Appellant argues:

    PNG
    media_image2.png
    237
    723
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    405
    720
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    405
    719
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    402
    717
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    237
    725
    media_image6.png
    Greyscale

Examiner’s Answer:
	The Examiner respectfully disagrees.  Claim 1, for example, recites the nonlinear tomography process as being performed “with a cost function based on residual moveouts.”  Broto teaches a nonlinear tomography process “with a cost function” [Page 114, column 2 – “Traveltime tomography offers the opportunity to find, among all possible solutions, the one which also satisfies external geologic and geophysical knowledge (a priori information) about the subsurface. In particular, it allows adding information on the regularity of the velocity model by incorporating a penalty term within the objective function to be minimized.”] and “based on residual moveouts” [Page 116, column 1 – “The methodology we use for joint inversion of PP and PS traveltimes is the one defined by Stopin and Ehinger (2001).  As a first step, only PP traveltimes are inverted. This yields a P-layer velocity and an interface geometry. In a second step, the P model is fixed for the inversion of the PS traveltimes and we only search for the S-layer velocity.  Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, so as to refine the interface geometry and the P and S velocities.”].
	Appellant’s nonlinear tomography process as disclosed in the instant Specification may differ from the teachings of Broto, but the scope of the Claims are interpreted in light of the claim limitations.  For example, although Appellant argues that 

Appellant argues:

    PNG
    media_image7.png
    534
    709
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    323
    714
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    360
    713
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    461
    701
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    154
    715
    media_image11.png
    Greyscale

Examiner’s Answer:


Appellant argues:

    PNG
    media_image12.png
    525
    715
    media_image12.png
    Greyscale

Examiner’s Answer:
Page 119, column 1 – “First, we notice that the depth of the top of reservoir is the same for the PP and PS postmigration stacks, whether we consider the isotropic images or the anisotropic images separately (Figure 5). This simply results from the fact that our joint PP and PS traveltime tomography forces codepthing of the reflectors as long as the PP and PS traveltime misfits are sufficiently small, which was the case at the end of the isotropic and anisotropic inversions.”].

Appellant argues:

    PNG
    media_image13.png
    152
    709
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    275
    714
    media_image14.png
    Greyscale

Examiner’s Answer:
	The Examiner respectfully disagrees.  Broto discloses the recited kinematic remigration [Page 119, column 1 – “First, we notice that the depth of the top of reservoir is the same for the PP and PS postmigration stacks, whether we consider the isotropic images or the anisotropic images separately (Figure 5). This simply results from the fact that our joint PP and PS traveltime tomography forces codepthing of the reflectors as long as the PP and PS traveltime misfits are sufficiently small, which was the case at the end of the isotropic and anisotropic inversions.”].

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        
Conferees:
SPE Arleen Vazquez
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.